United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Medford, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-759
Issued: October 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2009 appellant filed a timely appeal from the December 29, 2008 Office
of Workers’ Compensation Programs’ merit decision denying her occupational injury claim and
the March 11, 2008 nonmerit decision denying her request for an oral hearing. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
sustained an injury in the performance of duty; and (2) whether the Office properly denied
appellant’s request for an oral hearing.
FACTUAL HISTORY
On January 9, 2007 appellant, a 39-year-old mail processing clerk, filed an occupational
disease claim alleging that she sustained injuries to her lower and upper back as a result of

employment activities. She stated that she first realized that her condition was related to her
employment on March 9, 2006.1
Appellant submitted an April 24, 2006 work form excuse from Dr. Steven C. Thomas, a
treating physician. She provided work excuses and return-to-work releases from Dr. Steven C.
Thomas, a treating physician, for the period April 14 through May 19, 2006. On April 14, 2006
Dr. Michael Thomas indicated that appellant could return to light duty 10 hours per week with
restrictions on stooping, bending, climbing, reaching, twisting, kneeling and crouching. On
May 19, 2006 he increased appellant’s hours to eight hours per day, four days per week. The
record also contains work excuses from Dr. John Sager, Board-certified in the field of family
medicine, for the period February through May 8, 2006. On February 23, 2006 Dr. Sager
requested that appellant be excused from work “due to illness.” On March 5, 2006 he indicated
that appellant should be excused from work due to a “medical condition” and should be
restricted from heavy lifting or bending until March 22, 2006. On March 10, 2006 Dr. Sager
placed appellant “off work” due to “injury and medical condition” until March 13, 2006. On
May 8, 2006 he stated that appellant was unable to work due to a medical condition.
Appellant submitted a position description for a mail processing clerk. Duties included
loading, sweeping and casing. The description provided that the employee must be able to
unload trays of mail weighing up to 20 pounds from containers weighing up to 800 pounds;
process mail continuously through a feeder (one tray per minute); sweep mail into cardboard
trays and dispatch trays from a machine to a container; and pull containers when full. Duties
involved handling heavy sacks of letter mail or parcel post weighing up to 70 pounds.
On April 3, 2006 appellant requested a light-duty assignment “due to her current
condition.” On April 28, 2006 she accepted a light-duty position as a modified mail processing
clerk. Appellant was not required to lift or carry more than 15 pounds or to twist, reach, stoop,
bend or push more than five percent of her workday.
An undated injuries and illnesses incident report (OSHA Form 301) reflected that on
March 9, 2006 appellant was “injured” on March 6, 2009.
By letter dated February 13, 2007, the Office informed appellant that the information
submitted was insufficient to establish her claim. It advised her to submit a detailed description
of the employment activities alleged to have caused her back condition, as well as a rationalized
medical report from her physician, providing a diagnosis, history of treatment and an opinion
with medical reasons as to how her diagnosed condition was causally related to employment
activities.
Appellant submitted a December 13, 2006 report from Dr. Thomas J. Purtzer, a Boardcertified neurological surgeon, who stated that he had been treating her for pain in her lower
back, neck and arms since June 2006. Noting appellant’s report that she strained her back in
March 2006, Dr. Purtzer indicated that her lower back and neck pain had essentially resolved.
He diagnosed chronic pain syndrome and right arm pain of undetermined etiology.
1

The Office’s December 29, 2008 decision notes that appellant had filed previous claims for her neck and
shoulders, File Nos. xxxxxx337 and xxxxxx628.

2

By decision dated March 22, 2007, the Office denied appellant’s claim on the grounds
that appellant had failed to establish the fact of injury. It found that there was no evidence of
record to establish what specific work events were responsible for the alleged back injury.
Further, the Office found that there was no medical evidence which provided a diagnosis which
could be connected to the claimed events.
In a May 15, 2006 report, Dr. Michael Thomas diagnosed strained thoracic and lumbar
spine. He indicated that the diagnosed condition commenced on March 9, 2006 and that
appellant would have residuals for approximately three to four months.
In a September 10, 2006 attending physician’s report, Dr. Michael Thomas diagnosed
lumbar spine, sacroiliac joint and thoracic spine strains, with associated somatic dysfunction. He
identified the date of injury as March 9, 2006. Dr. Michael Thomas provided a history of injury,
which included “repeated lifting at work.” He opined that appellant’s condition was caused or
aggravated by employment activities by placing a checkmark in the “yes” box and providing the
notation, “repeated heavy lifting.”
On January 5, 2008 appellant requested an oral hearing.2 In a decision dated March 11,
2008, the Office hearing representative denied appellant’s request for an oral hearing as
untimely, noting that the request had been made more than 30 days after the issuance of the
Office’s March 22, 2007 decision. The hearing representative also stated that appellant’s claim
could be equally well addressed by submitting a request for reconsideration.
On February 28, 2008 appellant requested reconsideration. By decision dated March 13,
2008, the Office denied modification of its March 22, 2007 decision. It found that, as appellant
had failed to identify any employment factors contributing to her alleged back condition, she had
failed to establish the fact of injury. The Office also noted an inconsistency between the date of
injury identified by Dr. Michael Thomas namely March 9, 2006 and appellant’s lack of precision
in identifying the cause of injury.
On October 23, 2008 appellant requested reconsideration. She stated that she had been
“doing a lot of repetitive manual labor at work, including pushing up to 1,500-pound cages and
repetitively lifting up to 55 pounds while working 12-hour shifts, 6 days per week. Appellant
also explained that she did not file a claim until January 9, 2007 because she was hoping to
secure another position at the employing establishment and did not want to tarnish her
reputation.
Appellant submitted additional reports from Dr. Michael Thomas, for the period April 19
through September 10, 2006, in which he reiterated his diagnoses. She also provided reports for
the period March 10 through May 26, 2006 from Dr. Sager. On March 10, 2006 Dr. Sager stated
that appellant’s lower back pain began on March 9, 2006 after she rose from a toilet. He
indicated that the pain radiated from the low back to the mid thorax region and was exacerbated
by employment activities. On May 4, 2006 Dr. Sager diagnosed “ongoing muscle strain related
2

Appellant indicated that she had not received notice of a hearing which was scheduled in File No. xxxxxx337.
The record contains a copy of an October 23, 2007 decision in File No. xxxxxx337 finding that appellant abandoned
a hearing in that case, which had been scheduled for September 25, 2007.

3

to work, overuse syndrome also related to work in both the upper and lower back areas.” In a
report dated May 26, 2006, he indicated that appellant’s position required her to do heavy lifting
and carrying, “which is a significant problem.” Dr. Sager diagnosed lower back pain with rightsided radiculopathy.
In a March 22, 2006 report, Dr. Thomas Ewald, a treating physician, diagnosed lower
back pain and lower back degenerative disc disease, superimposed on pelvic malalignment, as
evidenced by a 2004 magnetic resonance imaging (MRI) scan. He indicated that appellant had
an onset of lower back pain on approximately March 9, 2006 after a night of her usual
employment activities, which required heavy lifting.
Appellant submitted physical therapy notes and reports for the period March 16 through
May 4, 2006. On March 16, 2006 Lee Gillock, a physical therapist, stated that appellant woke
up with severe back pain on March 9, 2006 after working a 12-hour shift the night before. The
record contains a March 15, 2006 report of an MRI scan of the lumbar spine.
The record contains a letter dated December 11, 2008 from Randall Sparks of the
employing establishment. Mr. Sparks stated that appellant “accurately describes her work, we
frequently lift letter trays, for sometimes very long hours.”
By decision dated December 29, 2008, the Office denied modification of its previous
decisions. It found that the evidence did not establish that appellant had sustained a work-related
back injury on March 9, 2006 and that the medical evidence did not include a discussion of
specific work activities which caused appellant’s condition or aggravated her underlying back
condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has
the burden of establishing the essential elements of her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific
condition for which compensation is claimed are causally related to the employment injury.4
These are the essential elements of each and every compensation claim regardless of whether
the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

4

the employment factors identified by the claimant were the proximate cause of the condition
for which compensation is claimed or, stated differently, medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the
claimant. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
The Board finds that this case is not in posture for decision as to whether appellant
sustained an injury in the performance of duty.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of her claim. The claimant has the burden of establishing by the weight of
reliable, probative and substantial evidence that the condition for which compensation is sought
is causally related to a specific employment incident or to specific conditions of the employment.
As part of this burden, the claimant must present rationalized medical opinion evidence, based
upon a complete and accurate factual and medical background, establishing causal relationship.7
However, it is well established that proceedings under the Act are not adversarial in nature and,
while the claimant has the burden of establishing entitlement to compensation, the Office shares
responsibility in the development of the evidence to see that justice is done.8
Appellant filed an occupational disease claim alleging injuries to her lower and upper
back, which she first realized was related to her employment activities on March 9, 2006.
Although she identified March 9, 2006 as the date of injury, she consistently indicated that she
first experienced pain on that date. The record does not contain any reference on her part to a
traumatic injury on March 9, 2006.9 Appellant reported that she had been “doing a lot of
repetitive manual labor at work, including pushing up to 1,500-pound cages and repetitively
lifting up to 55 pounds while working 12-hour shifts, six days per week. She provided a position
description for mail processing clerk, which required the ability to unload or load trays of mail
weighing up to 20 pounds from containers weighing up to 800 pounds; to process mail
continuously through a feeder (one tray per minute); to sweep mail into cardboard trays and
dispatch trays from a machine to a container; to pull the containers when full; and to handle
heavy sacks of letter mail or parcel post weighing up to 70 pounds. The employing
establishment acknowledged that appellant accurately described her work. The Board finds that

6

Id.

7

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
8

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 7; Dorothy L. Sidwell, 36 ECAB
699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).
9

See 5 U.S.C. § 8101(5) (“injury” defined); 20 C.F.R. § 10.5(q) and (ee) (2009) (“Occupational disease or
Illness” and “Traumatic injury” defined).

5

appellant has identified employment factors alleged to have caused or contributed to her claimed
back condition.
The Office found that appellant’s failure to report her March 9, 2006 injury until
January 9, 2007 cast doubt on the validity of her claim. However, this is an occupational disease
claim for an injury resulting from events or incidents occurring over a period of time, rather than
a claim for traumatic injury for an event which occurred on one day or over one shift. Appellant
did not allege that she sustained an injury on March 9, 2006, but rather that she began
experiencing pain on that date. It was reasonable that she would file a claim for a condition
allegedly resulting from ongoing employing activities several months after the onset of pain.
Moreover, appellant provided an explanation as to why she waited to file her claim.
Reports from appellant’s treating physician, Dr. Michael Thomas, support appellant’s
occupational disease claim. On May 15, 2006 he diagnosed strained thoracic and lumbar spine,
noting that the diagnosed condition commenced on March 9, 2006. On September 16, 2006
Dr. Michael Thomas diagnosed lumbar spine, sacroiliac joint and thoracic spine strains, with
associated somatic dysfunction provided a history of injury, which included “repeated lifting at
work.” He opined that appellant’s condition was caused or aggravated by employment activities
by placing a checkmark in the “yes” box and providing the notation, “repeated heavy lifting.”
The Board notes that an opinion on causal relationship which is indicated by the placement of a
checkmark is usually found to be of diminished probative value. However, Dr. Michael Thomas
supported his opinion with comments reflecting that the cause of appellant’s condition was
repeated heavy lifting. His numerous reports of record document that appellant experienced and
was treated for upper and lower back pain commencing March 9, 2006, which she attributed to
her repetitive heavy lifting activities at work.
Other medical evidence of record supports appellant’s claim. Both Dr. Sager and
Dr. Ewald discussed appellant’s work activities, which they opined caused or contributed to her
diagnosed back condition. On March 10, 2006 Dr. Sager stated that appellant’s lower back pain,
which began on March 9, 2006, radiated from the low back to the mid thorax region and was
exacerbated by employment activities. On May 4, 2006 he diagnosed “ongoing muscle strain
related to work, overuse syndrome also related to work in both the upper and lower back areas.”
On May 26, 2006 Dr. Sager indicated that appellant’s position required her to do heavy lifting
and carrying, which he described as a significant problem.” He diagnosed lower back pain with
right-sided radiculopathy. On March 22, 2006 Dr. Ewald diagnosed lower back pain and lower
back degenerative disc disease, superimposed on pelvic malalignment, as evidenced by a 2004
MRI scan. He indicated that appellant had an onset of lower back pain on approximately
March 9, 2006 after a night of her usual employment activities, which required heavy lifting.
The Office found that appellant’s physicians did not discuss her specific work activities that
caused or aggravated her back condition. The physicians, however, while not discussing in
detail the exact functions of her position, identified the substantive perceived cause of appellant’s
back condition, repetitive heavy lifting.
The Board notes that, while none of the medical reports submitted by appellant is
completely rationalized, they are consistent in indicating that she sustained a back condition that
was caused or aggravated by conditions of her employment. Moreover, they are not contradicted
by any substantial medical or factual evidence of record. While the reports are not sufficient to

6

meet appellant’s burden of proof to establish her claim, they raise an uncontroverted inference
between her diagnosed condition and the claimed employment factors and are sufficient to
require the Office to further develop the medical evidence and the case record.10 Therefore, the
Office decision will be set aside and the case will be remanded for further development.
On remand the Office should prepare a statement of accepted facts which includes a
detailed employment history, job descriptions for each position held, specific functions
performed by appellant in each position, and the restrictions imposed by appellant’s treating
physicians. It should submit a statement of accepted facts to appellant’s treating physician, or to
a second opinion examiner, in order to obtain a rationalized opinion as to whether her current
condition is causally related to factors of her employment, either directly or through aggravation,
precipitation or acceleration.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not
appellant sustained an injury in the performance of duty.11

10

See Virginia Richard, supra note 7; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).
11

In light of the Board’s ruling on the first issue, the second issue is moot.

7

ORDER
IT IS HEREBY ORDERED THAT the December 29, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision.
Issued: October 5, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

